*467The opinion of the court was delivered by
Van Syckel, J.
. I agree with the views expressed by the vice-chancellor. Ex-hibit C 14, on page 95 of the printed case, shows that too much interest and excessive commissions have been charged against the respondents. An account should be taken by the master, in accordance with the decree below. The decree below should be affirmed.
For affirmance — The Chief-Justice, Depue, Dixon, - Mague, Reed, Van Syckel, Bogert, Brown, Clement, Smith—10.
For reversal—None.